Title: Robert Miller (1775–1861) to Thomas Jefferson, 1 September 1818
From: Miller, Robert
To: Jefferson, Thomas


            
              
                sir
                Philada 
              Septr 1st 1818
              
              I Take the Libberty of Enclosing for your inspection, a few Heads of a Subject I have been Employ’d in for Some Months. I cannot Suppose it is Strange to you, but certainly it is to myself. chance and a Little spare time has Enabled me to Go a Length that Alarms myself. Yet I Should think the pursuit of Knowledge and Truth Should not be Laid asside, meerly to please the caprices of Self Styl’d Learn’d Men. I Know not any of the Dead Languages, and Scarcely my own, I have not practised Study. Nor never could comprehend the confused and forced Manner of our Grammar, hence you will Excuse the inaccuraces of one presuming to Occupy your time with what probably you may think Nonsense, but Should I find you Either have Known or can Look favourably on it, your advise (as far as you may feel warranted) whether any part thereof Should come to Light would be Verry acceptable. no man yet Knows it of my acquantance and Knowing the Aspersions that ignorance and prejudice cast on what they think innovations, you may be deter’d from Saying Any thing to one Totally unaquanted, but Should you think it worth Notice, Mr Henry Clay of Kentucky can inform you who I am. and whether any danger could be Apprehended from that Sourse.
              I have made out a Kind of Dictionary of most of the words necessary to retranspose the Epic and which will Enable any one to Read Ancient history and Know Every character. I find it opens an immense field to the mind, and no End to figures, but unfortunately it involves with all the Languages,—or Caballas, the whole History of the Bible—a chapter of which containing as Great a Variety of Characters as any I Enclose
              
                I am sir your Verry Obt & Hbl Servt
                Robert Miller
              
            
            
               words in Italicks tell plainly the progress the form, and the change, observe the word Even in 59. and 64.
            
          